Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, rendered June 28, 1972. Sentence reversed, on the law, and case remitted to the Criminal Term for resentencing, although we do not agree with defendant’s contention that the sentence *1040was excessive. The defendant responded affirmatively to the question “ Do you have any statement to make before sentence? ” Before he could continue, defense counsel interrupted to ask leave to introduce a witness to speak on defendant’s behalf. Counsel’s interruption was prefaced with words expressly indicating that defendant would not be prejudiced in his ability to make his' statement later. Inadvertently, defendant was not again permitted to speak. Defendant must be permitted to exercise his right of allocution (CPL 380.50; People v. Pringle, 44 A D 2d 845; People v. Kidd, 42 A D 2d 910; People v. Brown, 41 A D 2d 850; People v. Gilliam, 40 A D 2d 1036). Hopkins, Acting P. J., Latham, Shapiro, Christ and Brennan, JJ., concur.